Illinois Official Reports

                                        Supreme Court



                                  People v. Holt, 2014 IL 116989




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. MARY
Court:                     M. HOLT, Appellant.



Docket No.                 116989



Filed                      November 20, 2014



Held                       An attorney did not render ineffective assistance of counsel by arguing
(Note: This syllabus that his client was unfit for trial where he believed that to be the case
constitutes no part of the and the evidence supported that conclusion, even though the client
opinion of the court but believed otherwise.
has been prepared by the
Reporter of Decisions
for the convenience of
the reader.)




Decision Under             Appeal from the Appellate Court for the Second District; heard in that
Review                     court on appeal from the Circuit Court of Kendall County, the Hon.
                           John A. Barsanti, Judge, presiding.




Judgment                   Affirmed.
     Counsel on              Michael J. Pelletier, Thomas A. Lilien and R. Christopher White, of
     Appeal                  the Office of the State Appellate Defender, of Elgin, for appellant.

                             Lisa Madigan, Attorney General, of Springfield, and Eric C. Weis,
                             State’s Attorney, of Yorkville (Carolyn E. Shapiro, Solicitor General,
                             and Michael M. Glick and Matthew P. Becker, Assistant Attorneys
                             General, of Chicago, of counsel), for the People.



     Justices                JUSTICE KARMEIER delivered the judgment of the court, with
                             opinion.
                             Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke,
                             and Theis concurred in the judgment and opinion.


                                              OPINION

¶1         The issue presented in this appeal is whether defense counsel rendered ineffective
       assistance when counsel failed to argue defendant’s position that she was fit to stand trial,
       and she was ultimately found unfit. The appellate court held that defense counsel was not
       required to defer to defendant’s position. 2013 IL App (2d) 120476. We allowed defendant’s
       petition for leave to appeal (Ill. S. Ct. R. 315 (eff. July 1, 2013)) and now affirm the
       judgment of the appellate court.

¶2                                          BACKGROUND
¶3         As a result of conduct alleged to have occurred on November 7, 2010, defendant, Mary
       Holt, was charged in the circuit court of Kendall County with resisting a peace officer and
       disorderly conduct. With respect to the former charge, it was alleged that defendant resisted
       Officer Kaleta in the execution of an authorized act in the performance of his official duties
       in that she resisted as the officer attempted to detain her and place her in handcuffs. The
       disorderly conduct charge was based on the allegation that defendant “knowingly threw 2
       eggs on to the driveway of 2669 Jenna Circle [in Montgomery, Illinois] in such an
       unreasonable manner as to alarm and disturb Kevin Kartheiser and his 6 year old daughter
       and provoke a breach of the peace.”
¶4         In February of 2011, defendant, who was then represented by retained counsel, entered a
       negotiated guilty plea to the charge of resisting a peace officer, and the other charge was
       nol-prossed. Pursuant to the plea agreement, defendant was sentenced to a 12-month term of
       probation. In addition to standard conditions of probation, defendant was ordered not to enter
       upon the property of 2669 Jenna Circle in Montgomery, Illinois, and she was required to
       continue counseling with psychologist Robert Lewis and to provide documentation of
       treatment to court services. The court twice admonished defendant that the plea agreement
       involved a “conviction.” On the second occasion, the court stated: “This is a conviction for


                                                  -2-
     that offense. Is that your understanding of the agreement?” Defendant responded: “Yes, Your
     Honor.”
¶5       On March 9, 2011, defendant filed a pro se motion to vacate the guilty plea and resulting
     judgment, stating, inter alia, that she “was told there would be no conviction,” that she
     “never had the chance to testify,” and that “the guilty plea could seriously injure the Career
     of the Defendant.” Defendant requested the appointment of the public defender.
¶6       In response, on April 19, 2011, defendant’s previous counsel, Richard Claahsen, filed a
     motion for leave to withdraw. Therein, counsel stated that the case had been substantially
     resolved; however, counsel noted that defendant “continue[d] to petition the court, appeal her
     case, or otherwise attempt to take legal action, without the advice of her attorney” and
     “against the advice of [her] attorney.”
¶7       On May 17, 2011, defendant filed another pro se motion to withdraw her guilty plea,
     representing that she had done so after consultation with her previous counsel. In her motion,
     defendant claimed she was told by an attorney that there would be no conviction as a result
     of her guilty plea and the misdemeanor involved was “the lowest class charge.” Defendant
     alleged she had been advised by counsel not to accept the State’s offer. An exhibit attached
     to the motion appears to support the allegation that defendant pled guilty against the advice
     of counsel. In a letter dated January 27, 2011, counsel stated that he had received an offer
     from the State, and that he was duty-bound to convey it, but he advised: “I do not think that
     you should accept it.”
¶8       The circuit court granted Claahsen leave to withdraw, granted defendant’s motion to
     withdraw her guilty plea, and appointed the public defender to represent her.
¶9       The next day, May 18, 2011, defendant filed a pro se “Petition to Quash the elements,
     and the statements, in the police report *** written by officer # 56.” The allegations of
     defendant’s petition offer insight into her thinking during the period pertinent to this appeal;
     hence, we recite some of them here. Defendant stated that the police report “was tampered
     and not the actual location of record, and further shows police brutality.” “The Sergeant on
     Record, Diaz, stated that the Officer # 56 will be under surveillance.” “That new authority
     stated, ‘the Defendant suffered enough wrath, from the incident.’ ” Defendant suggested that
     the officer’s report “does not match the video and therefore is false or edited tampered and
     made at a later date.” Specifically, defendant charged that “[c]ertain clothes in video was not
     what the innocent civilian [defendant] wore.” Defendant explained that she was in Kendall
     County “to find her missing children,” who were apparently in the custody of her estranged
     husband. She complained that the police report did not take those circumstances into account
     because the original complainant—presumably Mr. Kartheiser—was not aware of the
     circumstances. According to the defendant, “the person Kevin; NEVER submitted ANY
     written report, therefore the officer could be sanctioned for illegal reporting techniques.” In
     further support of her “petition to quash,” defendant opined “the report is wrong! The
     reporting person told ½ lies.” She continued:
             “The person, Kevin, allegedly made a verbal complaint, for the Defendant talking to
             the child, of the man at the property. This call to the station, gave further NO
             GROUNDS, to falsely detain, threaten and injure the defendant, and innocent
             civilian. This caused a false arrest and false report.
                                                  ***

                                                -3-
               The Defendant, Ms. Holt, gave Full Compliance, and this incident caused her 100’s
               of dollars for medical expenses for injury, as noted, she did not resist. Nor does she
               ever drink, as this officer failed to comply with standard regulations by reading
               Miranda rights. Officer Number #56, failed to follow standard protocol.”
¶ 10       On June 9, 2011, defendant was charged with a new offense as a result of conduct
       allegedly occurring on that date. Defendant was charged with criminal trespass to residence
       insofar as defendant “knowingly and without authority entered a residence located at 2419
       Montclair Lane in Montgomery, Illinois.” She was given a notice to appear in court on June
       21, 2011.
¶ 11       The record indicates that, on June 21, 2011, appointed counsel filed a motion for
       discovery on behalf of defendant, and defendant filed her own motion for discovery pro se.
       In her pro se motion, defendant stated at the outset that she had been falsely charged and
       requested, inter alia, the following: (1) any “statement(s) of Confession,” or evidence from
       the complaining person; (2) “Request for the Children at the Residence, who need to be
       subpoenaed for WITNESS, who were afraid of the person, who made an allegation”; and (3)
       “History of the prior Perjury that Mr. Holt has committed upon the Court, for (7) yrs upon
       the Court (Fraud).” Defendant prefaced her signature with the phrase, “Under the Almighty
       Hand of His graciousness,” and followed her signature with the title, “Certified Educator.”
¶ 12       On the same date defendant filed two other documents, at least one of which was
       referenced in her pro se motion for discovery. That pro se document, according to a file
       stamp thereon, was filed by defendant on August 7, 2007, in the circuit court of Peoria
       County. The document, entitled “Petition for Emergency Return of Children,” evinced
       defendant’s considerable emotional upset over the custody of her children, whom she
       described as “missing.” She appeared to concede that the children’s father, Brad Holt,
       rightfully had temporary custody of the children, but she alleged he had “no right to take
       them from the Jurisdiction without telling anyone for one month where they are.” She stated:
       “50+ professional other people signed a petition, stating I should get FULL custody.” She
       requested a meeting with the judge, the “presiding counselor” [psychologist Lewis], the
       “Elder of the Congregation,” and “PD Captain” Dean Kennedy. She claimed that “Dean has
       authorized the emergency meeting.”
¶ 13       The third document filed by defendant on June 21 was entitled, simply, “Complaint.” In
       that document, defendant stated:
                   “The Following REPORT Number 11-5391 is Absolutely FALSE!!!
                   The man at location 2419 Montclair, age 46yr and Birthdate 3-22-65, with Sos
               Security Number ***[1] has LIED to the Police, the STATE, and the Family, in
               multiple occasions.
                   Response and Supplemental Report available of the addiction of violence,
               previous of Brad J. Holt, who is under surveillance.”
       Defendant again signed with the title “Certified Educator” and added this postscript: “The
       Case in another Court District Peoria; Pending Custody Battle.”
¶ 14       When the parties convened in court on June 21, 2011, with respect to defendant’s
       consolidated misdemeanor cases, the court first appointed the public defender’s office to

          1
           We have deleted the Social Security number that appeared in the referenced document.

                                                   -4-
       represent defendant on the new charge, then advised her of the charged offense and possible
       penalties. Defendant pled not guilty.
¶ 15       Immediately thereafter, the prosecutor expressed her doubt as to defendant’s fitness and
       requested a court-ordered fitness evaluation prior to any further proceedings. Defense
       counsel indicated he had no objection. The report of proceedings indicates that defendant
       made some comment at that juncture, which the reporter found unintelligible. The following
       colloquy ensued:
                   “THE COURT: Ma’am, we don’t know anything about that till we do an
               interview. And that will make some determination and may or may not show that.
               So—
                   THE DEFENDANT: I have no finances for that nine hundred dollar evaluation.
                   THE COURT: Court will pay for it, ma’am, court will pay for it.
                   THE DEFENDANT: It’s irrelevant at this point. I just need to continue to work. I
               have a pending court date in a custody battle.
                   THE COURT: Okay. I’m going to direct that you present yourself to the public
               health—where do we do it here?
                   THE PROSECUTOR: Yes, Judge. Kane County Diagnostic Center.
                                                     ***
                   THE DEFENDANT: My car engine just failed, two engines. I have no way to get
               there. This week two entire engine failures.
                   THE COURT: Okay.
                   THE DEFENDANT: I’m not from this district. I really—
                   THE COURT: Where do you live, ma’am?
                   THE DEFENDANT: East Peoria, Peoria area. And I have a psychologist there
               named Robert E. Lewis, he does these kind of evaluations. He can be contacted today.
               And he would be affordable, he’d be a lot less money.
                   THE PROSECUTOR: The State wants it done at the Kane County Diagnostic
               Center. It’s a fitness eval, not a psych eval.
                   THE COURT: All right. That’s what it is, ma’am. It’s a fitness. We need a
               different type of doctor for that.
                                                     ***
                   THE DEFENDANT: I can’t be back in this district until six weeks.
                   THE COURT: Well, you need to get in there before then, ma’am, to get things
               started. It takes time to do the interview and write the report. So it isn’t only your
               schedule, it’s their case load and things like that.
                                                     ***
                   THE DEFENDANT: We’re not gonna be in this courtroom until August,
               according to the schedule, until the middle of August. We’ve got pending cases in
               July in a different county.
                   THE COURT: Well, now you got these cases here, ma’am. You’re gonna have to
               comply with the order.


                                                  -5-
                   THE DEFENDANT: All I can do is try. I need to work because I have no money
               coming in. My daughter was raped.
                   THE COURT: Okay.
                   THE DEFENDANT: I demand making this complaint. This file is a reply to the
               complaint. But the police—
                   THE COURT: Ma’am, work with your lawyer. It’s becoming more evident that
               you need this evaluation.”
       The order for a fitness evaluation, entered June 21, 2011, indicates that defendant’s pro se
       motion for discovery was withdrawn.
¶ 16       The next day, defendant filed a pro se motion to “vacate the requirement for fitness
       testing.” Therein, defendant alleged: (1) there was “no necessity or basis”; (2) “Defendant
       required/counsel attorney Rich Claahsen”; and (3) “Defendant is a College Degreed Grad and
       CURRENT Certified Educator in Illinois, able to manage court proceedings. (attachment)”
       Defendant attached her resume. Defendant’s motion was denied on July 7, 2011.
¶ 17       On September 29, 2011, prior to completion of the evaluation, defendant filed another
       pro se document, purporting to be an affidavit, seeking a continuance of the case. In that
       document, defendant indicated that she could not complete her fitness evaluation by the
       court-ordered deadline, “unless a miracle happens.” She stated: “We are asking for a
       CONTINUANCE, till My attorney on record Dan Harrod, from county, says I have
       permission to leave the Jurisdiction where I am from.” What followed were rambling
       accusations that “the opposition” had filed “false charges,” had made “allegations that are
       PERJURY ON THE COURT,” and had “[lied] to the sheriff[.]” Defendant suggested that
       proof of those accusations would come from her Peoria County litigation: “We can’t report
       the Evidence from these Findings to the Kendall Court or to authorities involved easily
       without the expert testimony of accurate witnesses, such as the attorneys. We will bring AN
       Order from the Peoria Court, with vital back records, that prove the. And the hearing is set
       for Nov 14th but we hope to submit notice sooner.” Defendant concluded with the following:
                   “WHEREFORE, since the STATE LAWS suggest THAT while another County
               COURT, has STATED THAT THEY HAVE CURRENT JURISDICTION OVER
               the PERSON(S) involved, with the Case, being my case record was corrupted, by
               false pleading(s) on 6/27/05.
                   That there are cases filed take PRECIDENCE, and the Judge Ordered that I must
               keep working on the case in Peoria, as being the case file is 00-D-598, until authority
               says I can submit information to Kendall County.
                   That the person(s) involved with this case; Brad Holt and Phil Pollock Counsel,
               filed FALSE CRIMINAL CHARGES, has been CAUGHT on 9/26/11; and may be
               PROSECUTED for violating the State Law(s).
                   WE ARE ASKING THE COURT, to freeze the KENDALL CASE, till NOV
               15th, since the PEORIA CASES TRUE disposition, has further EVIDENCE that will
               Cause the false charges to be Vacated, against the Defendant. Further, ALL the
               Pleadings, in the State, and filings after this date of 6/27/05 made by Brad Holt or
               Phil Pollock, will be considered [MOOT] and they will be prosecuted.
                   With all Due Respect and Hope to prove utmost gratitude.


                                                  -6-
                   Mary Holt-Gruenhagen”
       The record indicates that, on the motion of the defendant, an order was entered October 6,
       2011, continuing the case to October 20, 2011.
¶ 18       October 6, 2011, was also the completion date of the fitness evaluation. Clinical
       psychologist, Timothy Brown, performed the evaluation and authored the report.
¶ 19       Brown noted that he had difficulty obtaining even basic historical personal information
       from defendant. He observed that her thinking was marked by loose associations and a flight
       of ideas. She would respond to questions in a focused manner, but would quickly veer off
       into elements that had little to do with the original query. Brown also noted that defendant
       used language in a peculiar manner. For example, she told him her “parents raised us [her
       siblings and herself] like a library.” With respect to this portion of the evaluation, Brown
       stated:
               “As a consequence of Ms. Holt’s thinking difficulties, I was unable to obtain a
               coherent and reliable personal history of her. She was cooperative with the
               requirements, but unable to harness her thoughts to cogently provide answers.”
¶ 20       Brown was able to ascertain that defendant had been married, though he could not
       determine whether she was then divorced. He learned that she had two children whom she
       had not seen in several months, but he found her explanation as to why she did not have
       custody confusing. Brown’s report indicated that defendant “has a positive psychiatric
       history,” and that, in her twenties, she was directed to seek consultation with a mental health
       professional. He noted she was “possibly prescribed Lithium which she refused to consider
       taking.”
¶ 21       Brown referenced the police report pertinent to defendant’s pending resisting charge and
       thus provided some insight into the State’s version of events. According to that report, the
       officers responded to a “suspicious vehicle complaint.” Defendant supposedly went to the
       complainant’s address, gave the complainant’s daughter a video cassette, and brought a
       carton of eggs “as a gift.” When officers in full uniform confronted her, defendant allegedly
       told them she did not know who they were and refused to exit her vehicle. When she
       subsequently did, the reporting officer claimed she stated “she was going to cast the devil out
       of” the officer. Then, according to the report, defendant resisted arrest.
¶ 22       In his evaluation, Brown found that defendant was hesitant to admit any negative
       consequences that might be associated with her actions or behavior, and she was quick to
       believe that she was being treated inequitably and that there was a concerted effort by others
       to undermine her best interests. He found her responses in the competency screening test
       were “overly personal” and he noted “she was unable to establish and maintain objective
       distance.” Brown determined: “Her personal investment precludes her from objective
       detachment and her emotional reactions interfere with her ability to observe[,] recollect and
       recall facts relevant to her case.” Defendant obtained a score of 14 on the competency
       screening test; a score below 20 was considered “problematic” in terms of an individual’s
       understanding of the roles and functions of court personnel.
¶ 23       Brown characterized defendant as a “bright woman” with “little capacity to think with
       either precision or focus.” He concluded:
               “Her disordered thinking is [a] sign of mental illness and a formal thought disorder.
               She has a limited understanding of the roles and functions of the participants in a

                                                  -7-
               criminal proceeding. *** She experiences a flight of ideas in which she hops from
               topic to topic in such a personalized manner that she inaccurately perceives what
               most consider to be objective reality. Ms. Holt has limited insight into the nature of
               her problems and does not believe she has a mental illness of such severity as to
               warrant psychiatric intervention and medication. *** Based on the findings from this
               assessment, to a reasonable degree of psychological certainty, I believe Ms. Holt is
               unfit to stand trial.”
¶ 24       Brown believed defendant could be restored to fitness within one year, and recommended
       that she be referred to the Department of Human Services (DHS) for a determination of
       whether she would require inpatient treatment or could be restored to fitness on an outpatient
       basis.
¶ 25       On October 20, 2011, defendant appeared in court with her appointed counsel. Counsel
       informed the court that he had consulted with defendant about the results of Brown’s
       evaluation and it was their position, at that time, not to stipulate to the results of the
       evaluation. The defense requested a fitness hearing before the court, rather than a jury.
¶ 26       On November 29, 2011, a week before the scheduled fitness hearing, defense counsel
       filed a “Motion for Appointment of Independent Fitness Expert of Defendant’s Choosing and
       Motion to Continue.” Therein, counsel suggested, pursuant to section 104-13(e) of the Code
       of Criminal Procedure of 1963 (Code) (725 ILCS 5/104-13(e) (West 2010)), that defendant
       was “entitled to” the appointment of a qualified expert of her choosing to perform a fitness
       evaluation independent of the one initially performed. Counsel requested the appointment of
       Dr. Robert Lewis and the authorization of a $500 fee.
¶ 27       Defendant’s motion was ultimately denied on January 10, 2012. The court ruled, based
       upon People v. Russell, 385 Ill. App. 3d 468 (2008), that a defendant charged with a
       misdemeanor is not entitled to have the county pay for an additional, independent fitness
       evaluation.
¶ 28       On March 2, 2012, the court and parties convened for defendant’s fitness hearing, with
       Dr. Brown in attendance to testify. At that time, defense counsel announced that defendant
       had changed her mind and wished to have her fitness hearing before a jury, rather than the
       court. The matter was rescheduled for April 11, 2012.
¶ 29       The case was ultimately called for a jury trial on April 16, 2012. The record shows that
       defendant was represented by two assistant public defenders. The State advised the court at
       the outset that it would not be able to meet its burden of proving defendant fit, and then
       inquired whether the “subsequent issue of whether or not the defendant can be restored to
       fitness, would *** go before [the court] or before the jury.” Defense counsel advised the
       court that he would move for a directed verdict if the State failed to meet its burden of
       introducing sufficient evidence of defendant’s fitness and, if that motion were granted, the
       court should make the determination as to whether the defendant could be restored to fitness
       within one year. The court adopted defense counsel’s position.
¶ 30       After jury selection, the parties gave brief opening statements. The State acknowledged
       that it would be unable to meet its burden of proving defendant fit to stand trial. Defense
       counsel, in his opening statement, took that position as well.
¶ 31       The State then called Dr. Brown to testify. Brown testified consistently with the report he
       had filed. His testimony was interrupted at one point, as the record indicates:

                                                  -8-
    “THE COURT: I’m gonna ask that the doctor step out for a moment, please.
    (Witness excused.) (Whereupon, the following proceedings were had out of the
hearing and presence of the jury:)
    THE COURT: For purposes of the record, I would like to point out that
while—for the last maybe 15 or 20 minutes, I noticed the defendant to be very, very
apparently upset, trying to communicate with her lawyers in a very, very animated
way.
    I can hear some of what’s being said by the defendant. I can’t hear what the
lawyers are saying. And I notice that the jury is paying quite a bit of attention to the
actions of the defendant as this is going on, taking away, of course, their attention to
the witness, but then also the idea that they are observing her behavior.
    Miss Holt, can you hear me?
    THE DEFENDANT: Yes, Your Honor.
    THE COURT: You understand if you’re acting out, if you are acting in a way
which attracts attention of the jury to you, appearing very upset, it looked to me that
you were very animated and very upset, and speaking loudly enough for me to hear,
that can have an effect on the jury maybe that you don’t want.
    THE DEFENDANT: Right.
    THE COURT: You might be affecting their opinion of you with your actions,
which are not evidence of anything at this point in time. They’re not presented as
evidence.
    I don’t want you to speak to me, I want you to talk to your lawyers at this point. I
want to advise you that I can’t have that happen, continue to happen here in the
courtroom.
    I don’t mind you talking to your lawyers, I don’t mind you—telling them what
you want to say to them. But I need you to do it quietly, I need you to do that in a
manner which doesn’t attract attention from the jury to what you’re doing. Do you
understand?
    THE DEFENDANT: I need to take—
    THE COURT: Let me finish. Let me finish.
    (Overlapping conversation.)
    THE DEFENDANT: It’s about his—the statements are all lies.
    DEFENSE COUNSEL: Stop, stop.
    THE COURT: Okay. This is the part I’m speaking of, Miss Holt.
    (Overlapping conversation.)
    You need to control yourself for a moment. If you can’t control yourself when the
jury is in the jury box, you can’t control your behavior, I’m gonna—I may be forced
at some point in time to remove you from the room, so as to—just to stop the jury
from drawing a conclusion which may be unwarranted in this case. Do you
understand?
    THE DEFENDANT: Yes.



                                    -9-
                   THE COURT: So, I understand what your position is, what they’re saying is not
               true. I’m not saying you can’t even have that, you can have that position.
                   But what I’m telling you is when you’re acting out in a way that’s observable by
               the jury, you can taint how they view you, I don’t want that to be the record in this
               case. I want it to be decided on evidence.
                   So, I need you to relax. If I have to stop this again, I’m gonna—I’m gonna
               consider moving you out of the room and putting you in another area while we hear
               the testimony. Do you understand?
                   THE DEFENDANT: Yes, Your Honor. But my attorney can object if we—he has
               no evidence of the statements. He has no taped verification, he has no report.
                   THE COURT: Okay. Stop, stop, stop. Your attorney is trained—both of your
               attorneys are highly trained and highly competent in this matter. You need to trust
               them and do what they’re gonna do. You can still communicate with them if you
               want. I’m not telling you you can’t communicate with them. And I’m not telling you
               you could ask them to do something.
                   I’m telling you you’re gonna have to control yourself and let them make those
               decisions at that point. All right?
                   THE DEFENDANT: Could we have five minutes in the room just so—
                   THE COURT: No, you can’t. I’m gonna bring back the jury.
                   (Overlapping conversation.)
                   THE DEFENDANT: So, I can’t talk to them here?
                   THE COURT: So you want five minutes to speak to them about something?
                   THE DEFENDANT: Yes.
                   THE COURT: Here’s what I’m gonna do. Listen to me closely. I’m gonna give
               you five minutes. We’re gonna come back in here and we’re gonna bring the jury
               back in. And I don’t want to see any further acting out, all right?
                   THE DEFENDANT: That’s fine.
                   THE COURT: All right. Take five minutes.”
       Thereafter, the jury was returned to the courtroom, and Brown’s testimony resumed.
¶ 32       On cross-examination, defense counsel first asked Brown about the qualifications of the
       intern—a graduate student—who administered “objective psychological testing” to defendant
       and others. Brown noted that the graduate student was working on her doctorate at the time
       and did ultimately receive her doctorate. He testified to her qualifications to administer the
       test, and spoke to her training and experience in test administration. After that line of
       questioning, counsel then asked Brown about the environment in which defendant was given
       the objective test, establishing that the setting was appropriate and generally free from
       distractions, such that a reliable result was obtained. In questioning thereafter, counsel tried
       to ascertain whether Brown might have been unduly influenced, prior to his interview with
       defendant, by the results of the objective test. Brown responded: “No. *** Because again,
       what I try to indicate when I talked before is it’s not just testing that says yes, this is a
       problem or no, it’s not a problem. It’s everything.” Brown then referenced other elements
       that he considered in reaching his conclusions. Brown said he also noticed a consistency in
       defendant’s behavior when he observed her prior to the interview and later in court.

                                                  - 10 -
¶ 33       After Brown’s testimony, the State rested. Defendant moved for a directed verdict on the
       issue of fitness, noting that the State had failed to meet its burden of proving defendant fit to
       stand trial. The State conceded as much. The court granted the motion, and dismissed the
       jury.
¶ 34       The court and parties then turned to the issues of whether defendant could be restored to
       fitness within one year and, if so, what setting would be required to accomplish that result.
       The State recalled Dr. Brown who reaffirmed his opinion that defendant could be restored to
       fitness within one year. One significant factor in Brown’s assessment was that “she’s been
       able to, as far as I can tell, function outside of a hospital setting or psychiatric facility for
       quite some time.” He nonetheless believed that defendant needed treatment, and he
       recommended an evaluation for “inpatient treatment,” expressing the view that defendant
       “would be reluctant to take medicine and reluctant to avail herself of that kind of remedy or
       treatment.” Brown thought it was unlikely that defendant could be restored to fitness on an
       outpatient basis.
¶ 35       In defense counsel’s cross-examination, counsel asked questions obviously intended to
       establish support for an argument that defendant might be treated on an outpatient basis. To
       that end, counsel successfully emphasized that defendant had functioned outside of a hospital
       setting for the past 20 years. When counsel attempted to broach, more directly, the possibility
       of outpatient treatment, the following exchange took place:
                    “DEFENSE COUNSEL: “[W]hen you stated—evaluated for inpatient treatment,
               are you stating essentially that inpatient treatment is the only way or there is a
               possibility that she might—
                    BROWN: What I’m suggesting, DHS ultimately decides where she gets
               treatment. I’m saying that my opinion is that she’s not gonna get restored on an
               outpatient basis. DHS is the agency that decides that, not me.”
¶ 36       Defense counsel then changed course and obtained Brown’s affirmation that defendant
       had been willing to cooperate through the process of the fitness evaluation, she had just been
       incapable of doing so.
¶ 37       On redirect examination, Brown clarified that it was his recommendation that defendant
       be “remanded to custody” for an evaluation to determine whether her treatment would be on
       an inpatient or outpatient basis. Brown did not reject, out of hand, the notion that defendant,
       if not remanded to custody, might comply with DHS in creating a treatment plan, but he did
       state that he thought it might take “a long time” and that “[i]t would be difficult to get her to
       cooperate.”
¶ 38       When defense counsel was given the opportunity to argue treatment options, counsel
       argued forcefully for outpatient treatment. Counsel noted, first, that section 104-17 of the
       Code states, if a defendant is eligible to be or has been released on bail or on his own
       recognizance, the court shall select the least physically restrictive form of treatment
       therapeutically appropriate. Counsel disagreed with Brown’s opinion that inpatient treatment
       was the only way defendant would be restored to fitness. Counsel underscored Brown’s
       testimony that defendant was cooperative during the evaluation process. With an apparent
       nod to the criteria for involuntary commitment, counsel observed there was no testimony that
       defendant was a danger to herself or anyone else. Counsel argued: “[I]t’s going to be
       difficult, in my opinion, to determine the least restrictive form of therapy consistent with the

                                                  - 11 -
       treatment plan that at this point does not exist.” Defense counsel contended that defendant
       should not be remanded to custody, that she be ordered, initially, to receive therapy on an
       outpatient basis, and that the court revisit the matter in 90 days at which time the option of
       inpatient treatment would be available if defendant was not being cooperative.
¶ 39       The court determined that defendant would be placed for treatment in the custody of
       DHS. The court ordered defendant to be placed in a secure facility. That directive was
       subsequently modified to allow for treatment in a nonsecure inpatient facility pursuant to the
       recommendation of the clinical director of the McFarland Mental Health Center.
¶ 40       Defendant timely filed notice of appeal on April 27, 2012. Contemporaneously, she filed
       a “Demand Letter for Formal Correction,” seeking to “hold Tim Brown accountable for
       ‘Bearing FALSE Witness’ the 8th Great Commandment and for Defamation.”
¶ 41       The appellate court affirmed the judgment of the circuit court. The court noted, at the
       outset, that defendant had been found fit to stand trial during the pendency of the appeal. The
       court thus found “the issue of whether she received the effective assistance of counsel during
       the proceedings below is moot.” 2013 IL App (2d) 120476, ¶ 4. The court nonetheless found
       that the collateral consequences exception to mootness applied and proceeded to consider
       defendant’s appeal on the merits. 2013 IL App (2d) 120476, ¶ 4.
¶ 42       The appellate court began its analysis with what must be the preeminent analytical
       proposition in this context: “The due process clause forbids conviction of a defendant who is
       unfit to stand trial.” 2013 IL App (2d) 120476, ¶ 5. The court found no Illinois authority on
       the issue presented, i.e., whether an attorney must defer to a defendant who takes the position
       that he or she is fit for trial, and the court ultimately found persuasive the reasoning of the
       California Court of Appeal:
               “ ‘Defense counsel’s ultimate responsibility to his client is to ensure that [the due
               process clause’s prohibition against convicting a defendant who is unfit to stand trial
               is] not violated. It would place defense counsel and the integrity of the criminal
               justice system in an impossible position to suggest that defense counsel must ignore
               his or her bona fide doubt as to the defendant’s present competence, simply because
               the defendant is personally confident that he or she is competent.’ ” 2013 IL App (2d)
120476, ¶ 12 (quoting People v. Harris, 18 Cal. Rptr. 2d 92, 98 (Cal. Ct. App. 1993)).

¶ 43                                            ANALYSIS
¶ 44       Before this court, defendant argues that she was denied the effective assistance of counsel
       insofar as her criminal defense attorney failed to advocate her position that she was fit to
       stand trial. Defendant acknowledges the two-part test normally applied in ineffective
       assistance cases (see Strickland v. Washington, 466 U.S. 668 (1984)), which requires a
       showing of prejudice; however, she contends that test does not apply to her case. Rather, she
       suggests there was an actual or constructive denial of counsel here because, in her view,
       counsel failed “to subject the prosecution’s case to meaningful adversarial testing.” Relying
       upon the Supreme Court’s decision in United States v. Cronic, 466 U.S. 648, 659 (1984), and
       this court’s opinion in People v. Hattery, 109 Ill. 2d 449, 461 (1985), she submits that no
       showing of prejudice is necessary here. It should be presumed.
¶ 45       Prior to addressing the merit of this case, we note that the parties agree, with defendant’s
       restoration to fitness, this matter is now moot. Defendant argues that two exceptions to the

                                                  - 12 -
       mootness doctrine would apply: the collateral consequences exception and the public interest
       exception. The State would not oppose a finding that the public interest exception applies;
       however, should this court decide that neither the public interest exception nor any other
       applies, the State suggests the proper course would be to vacate the Second District’s
       judgment, as it was issued after the appeal became moot.
¶ 46       In her opening brief, defendant urges this court to consider the question on appeal—as
       the appellate court did—by recourse to the collateral consequences exception to the mootness
       doctrine. The appellate court determined that a finding of unfitness to stand trial “ ‘could
       return to plague the [defendant] in some future proceedings or could affect other aspects of
       the [defendant’s] life.’ ” 2013 IL App (2d) 120476, ¶ 4 (quoting In re Charles H., 409 Ill.
       App. 3d 1047, 1053 (2011)). The appellate court summarily concluded: “That is the case
       here.” 2013 IL App (2d) 120476, ¶ 4. We note that Charles H. involved involuntary
       commitment under section 3-600 of the Mental Health and Developmental Disabilities Code
       (405 ILCS 5/3-600 (West 2008)) pursuant to findings that respondent suffered from a mental
       illness and was likely to engage in dangerous conduct. Charles H., 409 Ill. App. 3d at 1051.
       Here, the question before the circuit court concerned defendant’s inability to understand the
       nature and purpose of the proceedings against her or assist in her defense. The finding that
       defendant was unfit to stand trial does not entail the same kind of determination as a finding
       that a person is mentally ill and a danger to himself or others. Fitness speaks only to a
       person’s ability to function within the context of a trial; it does not refer to sanity or
       competence in other areas. People v. Murphy, 72 Ill. 2d 421, 432-33 (1978). “The issue is not
       mental illness, but whether defendant could understand the proceedings against him and
       cooperate with counsel in his defense. If so, then, regardless of mental illness, defendant will
       be deemed fit to stand trial.” People v. Easley, 192 Ill. 2d 307, 323 (2000). Although the
       consequence of involuntary commitment for treatment may be the result in both instances,
       the collateral consequences of the two findings are not necessarily the same. Defendant does
       not elaborate on the collateral consequences that flow from a finding that a defendant is unfit
       to stand trial.
¶ 47       Alternatively, the parties suggest that the public interest exception may apply. The State
       argues that this court need not address the collateral consequences exception if this court so
       concludes. The public interest exception has three requirements: (1) the question presented
       must be public rather than case-specific in nature; (2) an authoritative determination is
       needed to guide public officers; and (3) the question is likely to recur. In re Rita P., 2014 IL
115798, ¶ 36; In re Shelby R., 2013 IL 114994, ¶ 16. The State asserts that the first two
       elements appear to be readily met. According to the State, the main reasons for rejecting or
       accepting defendant’s claim of ineffective assistance depend on the scope of defense
       counsel’s duty to honor a putatively unfit client’s wishes, not the specific facts of her case.
       Thus, the issue is “one of general applicability” and is public in nature. Further, the State
       suggests that an authoritative determination of the issue will guide appointed defense
       attorneys and trial judges with respect to their obligations. The harder question, for the State,
       is whether the issue is likely to recur. As the State observes, to date, Illinois authority on
       point is sparse. The appellate court’s resort to California case authority seems to bear that
       out.
¶ 48       We believe that the public interest exception applies to warrant review in this appeal.
       This case, it seems to us, presents an opportunity to speak to a circumstance where defense

                                                  - 13 -
       counsel quite reasonably believes that his client is unfit to stand trial, but the unfit client
       opposes that position, where the facts of the case are not such as to make fitness even
       arguable, and where it is highly improbable—given the wealth of evidence in the record (in
       the form of defendant’s own thoughts as expressed in her pro se filings)—that controverting
       evidence could have been brought to bear upon the issue. Thus, this case presents an
       opportunity to address the responsibilities of a criminal defense attorney in the virtual
       abstract, without case-specific, nuanced considerations of evidentiary weight, in a situation
       where the court, and every attorney involved, appears to have recognized that defendant was
       unfit. Indeed, there is a reason why defendant urges us to review counsel’s actions under the
       standards announced in United States v. Cronic, 466 U.S. 648, 659 (1984), as no specific
       showing of prejudice is required. We have here the opportunity to begin building a body of
       law, where none exists, by addressing the responsibilities of defense counsel with respect to
       the matter of his or her client’s fitness. In light of these considerations, we believe the first
       two criteria for the public interest exception are met. With respect to the third prerequisite for
       application of the public interest exception, we find that this question—or more precisely
       variants of it—are likely to recur. While the scant precedent in this area is puzzling, the
       insight provided by the record in this case suggests to us that this cannot be the only instance
       where a troubled defendant and defense counsel are at odds over the question of defendant’s
       fitness to stand trial.
¶ 49        On the merits, the State summarizes defendant’s position in this appeal thusly:
       “[D]efendant claims that when the People raise a bona fide doubt about a defendant’s fitness
       before trial and the defendant asserts that she is fit, defense counsel is constitutionally
       obliged to fight for a finding of fitness—even if the evidence tells counsel his client is unfit.”
       Given the record before us, we believe that is more or less an accurate summation,
       notwithstanding defendant’s insistence that defense counsel did not believe defendant was
       unfit because defense counsel was not the first to raise the issue.
¶ 50        As it is a premise that runs throughout defendant’s argument, we first address—and
       reject—defendant’s suggestion that defense counsel did not have doubts about defendant’s
       fitness initially and did not ultimately believe defendant was unfit by the time of the fitness
       hearing. The fact that the State was the first to raise the question of defendant’s fitness does
       not convince us that defense counsel did not question defendant’s fitness. The State raised
       the issue of defendant’s fitness immediately upon defendant’s initial appearance in court on
       the latter-filed trespass charge. By that time, the attorneys for both sides, and the court, had
       had the opportunity to observe defendant in court and review the content of her filings in her
       initial cases. The fact that defense counsel did not jump in and make the request before the
       State signifies nothing in our opinion. That counsel had “no objection” to an evaluation
       suggests that counsel, too, thought an evaluation was in order. Moreover, defendant does not
       explain how defense counsel would have rendered deficient assistance by merely agreeing to
       an evaluation that would provide additional information as to his client’s condition. It seems
       a reasonable assumption that the evaluation, and additional filings by defendant, ultimately
       cemented counsel’s opinion, by the time of the fitness hearing, that defendant was unfit.
       Counsel’s request for an independent examination of defendant by Robert Lewis, and his
       refusal to stipulate to the content of the report resulting from the court-ordered examination
       by Dr. Brown, do not convince us otherwise. Those actions, in context, seem more
       reasonably explained as, respectively, appeasement and deference to defendant’s wishes, and

                                                   - 14 -
       fulfillment of what counsel rightly saw as his responsibility to test the reliability of Brown’s
       evaluative process. Neither supports the contention that counsel believed defendant was fit.
       All indications are that defense counsel shared the belief of the State, and ultimately the
       court, that defendant was unfit to stand trial. Thus, the issue is, as the State contends, whether
       defense counsel is constitutionally obligated to argue for a finding of fitness, in deference to
       defendant’s wishes, when counsel is convinced, and the evidence indicates, that defendant is
       in fact unfit.
¶ 51        As the State asserts, defendant’s position is untenable. No plausible interpretation of the
       right to counsel would require defendant’s lawyers to fight for an outcome that, in counsel’s
       estimation—and in fact—would violate due process. The due process clause of the fourteenth
       amendment bars prosecution of a defendant unfit to stand trial. People v. Shum, 207 Ill. 2d
47, 57 (2003). As the Supreme Court made clear in Cooper v. Oklahoma, 517 U.S. 348, 354
       (1996): “ ‘Competence to stand trial is rudimentary, for upon it depends the main part of
       those rights deemed essential to a fair trial, including the right to effective assistance of
       counsel, the rights to summon, to confront, and to cross-examine witnesses, and the right to
       testify on one’s own behalf or to remain silent without penalty for doing so. [Citation.]’ ”
       Cooper, 517 U.S. at 354 (quoting Riggins v. Nevada, 504 U.S. 127, 139-40 (1992) (Kennedy,
       J., concurring in the judgment)). In Cooper, the Court stated that a defendant may not be put
       to trial unless he has sufficient present ability to consult with his lawyer with a reasonable
       degree of rational understanding and a rational as well as factual understanding of the
       proceedings against him. Cooper, 517 U.S. at 354. Where a defendant does not have that
       ability, how can a defendant make informed decisions regarding the course of her
       representation? In Pate v. Robinson, 383 U.S. 375, 384 (1966), the Court observed that it is
       contradictory to argue that a defendant may be incompetent, and yet knowingly or
       intelligently waive his right to have the court determine his capacity to stand trial. It would
       seem to us a corollary principle that such a defendant may not direct defense counsel to do
       so.
¶ 52        We reject defendant’s suggestion that defense counsel’s actions violated the standards set
       by the Supreme Court in Cronic and this court in Hattery. According to defendant,
       “counsel’s failure to advocate the defendant’s position, which is contrary to that of the State,
       where a decision favorable to the State could subject the defendant to undesirable
       consequences is precisely the type of harm the Cronic and Hattery decisions attempted to
       obviate.” We think not. To begin with, neither case had anything to do with a defendant’s
       fitness to stand trial. Those cases concerned adequate representation at the trial itself. See
       Cronic, 466 U.S. at 655 (“ ‘The very premise of our adversary system of criminal justice is
       that partisan advocacy on both sides of a case will best promote the ultimate objective that
       the guilty be convicted and the innocent go free.’ ” (quoting Herring v. New York, 422 U.S.
853, 862 (1975))). This case, unlike Cronic and Hattery, involves a threshold consideration
       that governs whether defendant may, consistent with due process, be tried at all. That the
       matter of fitness is a preeminent consideration in criminal proceedings—and not necessarily
       dictated by adversarial considerations—is evinced by the fact that the issue of defendant’s
       fitness “may be raised by the defense, the State or the Court at any appropriate time before a
       plea is entered or before, during, or after trial.” 725 ILCS 5/104-11(a) (West 2010).
       Defendant’s theory of adversarial testing would require defense counsel to oppose the State
       no matter what position it takes—if an incompetent defendant so desires—regardless of the

                                                   - 15 -
       evidence, even though the defendant is unable to appreciate the nature of the proceedings
       against her or assist in her defense. That position is simply absurd. We believe the first
       responsibility of any criminal defense attorney, upon his or her appointment to
       representation, should be to independently assess whether the client is fit to stand trial. In
       fulfilling that preliminary responsibility, and taking appropriate action thereon, irrespective
       of the State’s position, a defense attorney has afforded his client appropriate representation.
¶ 53       Though defendant’s argument focuses solely upon the responsibilities of her appointed
       counsel as a criminal defense attorney, defendant makes at least two oblique allusions in her
       briefs to “undesirable consequences” that may stem from a finding of unfitness, which “may
       not be in defendant’s best interest.” Presumably referring to those “undesirable
       consequences,” defendant, in her original brief, suggests:
                “Although trial counsel might regard a finding of unfitness to be a strategically
                beneficial resolution to the pending charges, such an outcome, as here, ultimately
                may not be in the defendant’s best interest. The appointment of a guardian ad litem in
                this situation would better protect the defendant’s interests.”
       Without supporting argument for the assertion that the “same concerns are implicated here,”
       defendant references this court’s decision in People v. Austin M., 2012 IL 111194. However,
       the point this court made in Austin M. was that counsel in that delinquency case should not
       have been acting as both a guardian ad litem and defense counsel; he should have been
       functioning solely as the latter and, in attempting to do both, counsel labored under a per se
       conflict of interest. Austin M., 2012 IL 111194, ¶ 86. Counsel in this case was functioning
       appropriately as a criminal defense attorney, ensuring that an unfit client was not tried on
       criminal charges in violation of due process guarantees. Defendant presents no argument, and
       cites no authority, to explain why Austin M. applies or why she should have been appointed a
       guardian ad litem.
¶ 54       We assume that the “undesirable consequences” to which defendant refers concern the
       court-ordered, inpatient treatment in this case. We note, in passing, that defendant’s attorney
       did argue against inpatient treatment, observing that outpatient treatment could be tried first,
       with inpatient treatment as an option if defendant did not cooperate. Notwithstanding
       counsel’s argument, the circuit court rejected outpatient treatment. In any event, if
       defendant’s contention is that someone in defendant’s position should have both a criminal
       defense attorney and a guardian ad litem, the latter obligated to argue for defendant’s
       fitness—at the direction of defendant—irrespective of the evidence, she fails to explain how
       that would work; nor does she cite authority supporting that view.
¶ 55       As we recently reiterated in Bartlow v. Costigan, 2014 IL 115152, ¶ 52, this court will
       consider only fully briefed and argued issues. See also Vancura v. Katris, 238 Ill. 2d 352,
       370 (2010) (noting that an issue “merely listed or included in a vague allegation of error is
       not ‘argued’ ” and does not satisfy Supreme Court Rule 341(h)). If the intended implications
       of the cryptic allusions in defendant’s briefs are that the right to counsel at this stage of a
       criminal proceeding under the Code of Criminal Procedure, and the provisions of the Code
       itself, somehow collide and conflict with the right to counsel under, and the provisions of, the
       Mental Health and Developmental Disabilities Code (see 405 ILCS 5/3-805 (West 2010)
       (providing that “[e]very respondent alleged to be subject to involuntary admission on an
       inpatient or outpatient basis shall be represented by counsel”)) her assertion—such as it


                                                  - 16 -
       is—is wholly inadequate to warrant our consideration at this juncture. Accordingly, we do
       not consider it.
¶ 56       Before concluding, we emphasize the limits of our holding. Where, as here, the evidence
       clearly indicates that defendant is unfit to stand trial, but a defendant contends that he or she
       is fit, defense counsel is not obligated to adopt the defendant’s position and argue for a
       finding of fitness. In fact, in doing so, defense counsel would be violating his duty to the
       client and suborning a violation of due process.
¶ 57       For the foregoing reasons, the judgment of the appellate court is affirmed.

¶ 58      Affirmed.




                                                  - 17 -